Fuchsberg, J.
(concurring). The finding that the statements whose admission is at the heart of this appeal were not "the fruits” of the arrest and "stop” here is well-justified by objective criteria and, I, therefore, join in aflirming. On the other hand, such subjective matters as good will and misconception of the law can be either so treacherous or so irrelevant that I would not weigh them in the balance other than, at most, as an incidental circumstance in the type of hearing spoken of in Brown v Illinois (422 US 590). (Cf. Morales v New York, 396 US 102.)
Chief Judge Breitel and Judges Jasen and Jones concur with Judge Gabrielli; Judge Wachtler concurs in a separate opinion in which Judge Cooke concurs; Judge Fuchsberg concurs in another separate opinion.
Order affirmed.